DETAILED ACTION
This office action is in response to the amendment  filed on 12/09/2021.
Claims 1-9, 11-24, 26-30 are pending of which claims 1, 13, 20 and 26 are independent claims, and claims 10 and 25 are canceled.
IDS, filed on 12/09/2021, is considered.
The present application is examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-9, 11-24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210076445 to Tsai (hereinafter “Tsai”) in view of  US. Pub. 20190103954 to Lee (hereinafter “Lee”).

Regarding claim 1: Tsai discloses a  method of wireless communication, comprising: receiving, by a user equipment (UE) from a base station (BS) in a first bandwidth part Tsai, see paragraph [0170], FIG. 8,  a data burst is SS burst; and a gNB or a Cell/TRP, configures a UE with at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set (note: data burst is SS burst set or SS burst information) within UE's bandwidth (BW), and these SS burst information can be configured via system information (SI); in FIG. 8, there are 2 BWPs setup as examples, where BWP #1 may be treated as the default BWP because there is a SS burst set associated with it, and switching to the second BWP requires SS burst to the second BWP be configured); switching, by the UE, from the first BWP to a second BWP based on the BWP switching information after receiving the one or more data bursts (Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) of carrier aggregation and each default BWP may contain a SS burst set information within UE's BW; for each secondary CC a gNB may configure a default BWP, for example, in FIG. 36, CC #1 and CC #2 are using different numerology and each CC is configured with a separate default BWP; and  for a default BWP in each CC, the SS burst information may be configured within the measurement connected duration, and  the SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled; switching is performed as follows: a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated);and communicating, by the UE with the BS, a communication in the second BWP after the switching (Tsai, see paragraph [0254], SS burst (a set of SS blocks) may be configured within the measurement  connected duration  for the default BWP in each CC; and the SS burst information may be configured via system information (SI), and a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and for configuration of BWP in aggregation set up see paragraph [0255], for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access).

However, Tsai does not explicitly teach transmitting, by the UE to the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts. However, Lee in the same or similar field of endeavor teaches transmitting, by the UE to the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts(  (20190103954, see paragraph [0004], the UE may be able to switch BWPs based on the amount of data to be transferred (e.g., switching to a wide BW when there is a burst of data traffic, or to a narrow BW when the burst tapers down), and see paragraph[0081],   a first BWP may be active by default and a second BWP may be inactive by default, and the base station may activate the second BWP through  transmitting a DCI to the UE  that indicates the second BWP is to be activated and see paragraph [0085],  the ACK/NACK resource may be determined based on an indication of an ACK/NACK resource within the DCI (e.g., an identification of an uplink resource that may be used to transmit an acknowledgment of receipt of the DC). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Tsai’s system/method because it would allow multiple component carrier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient techniques for signaling activation of BWPs (Lee; [0005]).

Regarding claim 2: Tsai discloses the  method of claim 1, wherein the receiving includes: receiving, by the UE from the BS, a scheduling grant for a first data burst of the one or more data bursts (Tsai, see paragraph[0255], a data burst is SS burst; and a default BWP is associated with SS burst information,  for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access; in CA, if BWP #1 is for CC #1 as the default BWP, then the UE may respond in a number of ways; and if PDCCH is jointly scheduled for CA, there may be a single PDCCH co-scheduled for CC #1 and CC #2, and in this case then UE may use the primary default BWP, which is BWP #1 as the default BWP, when there may not be a default BWP setup for CC #2; and if numerology of CC #1 and CC #2 are same, UE can use BWP #1 as the default for both CC #1 and CC #2, otherwise, CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP; and if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from CC #1 and CC #2, then CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP), wherein at least one of the scheduling grant or the first data burst includes the BWP switching information Tsai, see paragraph [0253-0254], FIG. 36,  for configuring switching information contained within SS burst information, a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated.  

Regarding claim 3: Tsai discloses the  method of claim 2, wherein the first data burst corresponds to a last data burst of the one or more data bursts (Tsai, see paragraph [0254], a data burst is SS burst; and SS burst (a set of SS blocks) can be configured within the measurement connected duration for the default BWP in each CC, SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled, the DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst for switching; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated and third BWP may be a default BWP, which is configured with SS burst set,  and in this case its SS burst is the last indicator, otherwise, if the BWP is one of those BWP not configured as default BWP, it has to be activated and configured with default SS burst).  
 
Regarding claim 4: Tsai discloses the  method of claim 3, wherein the receiving includes: receiving, by the UE from the BS, the BWP switching information including a last data burst indicator (Tsai, see paragraph [0254], a data burst is SS burst; and SS burst (a set of SS blocks) can be configured within the measurement duration (connected mode only) for the default BWP in each CC, and thee SS burst information may be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled, the DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and third BWP may be a default BWP  and in this case its SS burst is the last indicator, otherwise, if the BWP one of those BWP not configured as default BWP, it has to be activated and configured with default SS burst).  

Regarding claim 5: Tsai discloses the  method of claim 2, wherein the receiving includes: receiving, by the UE from the BS, the BWP switching information indicating the second BWP (Tsai, see paragraph [0254], during switching a DCI carrier indicator (CIF) and the BWP bit map may be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0010 indicate 2nd CC and second BWP is activated).  

Regarding claim 6: Tsai discloses the  method of claim 2, wherein the receiving includes: receiving, by the UE from the BS, the first data burst including the BWP switching information and timing information associated with the BWP switching information (Tsai, see paragraph [0229-0230], a BWP inactivity timer may be configured and signaled to a UE, for example, a bwp-inactivityTimer may specify the number of consecutive slot(s) during which the UE is active after successfully decoding a PDCCH indicating a new transmission or retransmission either on UL or DL, and  this timer may be restarted/reset upon receiving a UL grant on DL scheduling PDCCH; upon expiration of this timer, the UE can switch to the default BWP; the BWP inactivity timer is configured by RRC message for a serving cell, e.g., Primary Cell (PCell) or Primary SCell (PSCell)).

Regarding claim 7: Tsai discloses the  method of claim 6, wherein the switching is further based on a comparison between the timing information associated with the BWP switching information and timing information associated with the first data burst (Tsai, see paragraph [0254], a data burst is SS burst; and SS burst (a set of SS blocks) can be configured within the measurement connected duration for the default BWP in each CC, SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled,  and  see paragraph [0232], a BWP inactivity timer value may be dependent on the configured BWP with the same or different numerologies or the BWP's BW;  RRC signaling may configure separate BWP timers for each configured BWP, and there is no need to configure an inactivity timer for the default BWP; a UE may refer the BWP inactivity timer value from the BWP activation DCI, where the activation DCI uses a bit map or BWP index to indicate which configured BWP is enabled or activated, and the UE may set the BWP inactivity timer according to the activated BWP, where the timer value(s) for the BWP(s) may be configured via higher layer signaling, e.g., RRC).  

Regarding claim 8: Tsai discloses the  method of claim 1, wherein the receiving includes: receiving, by the UE from the BS, the BWP switching information indicating information associated with a number of remaining data bursts scheduled for the UE(Tsai, see paragraph [0254], a data burst is SS burst; and a data burst is SS burst; and during switching a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated and the choice in the bit map is from the scheduled  BWP for the UE. Note: applicant has to be clear on the data burst, because applicant is using the data burst as a payload and as SS burst set or control message, where the control message is configured with default BWP to use as information during switching, and remaining data bursts as a payload is just packet and both payload and control message have different format and different way of transportation).  
  
Regarding claim 9: Tsai discloses the  method of claim 1, further comprising: transmitting, by the UE to the BS in the first BWP before the switching, an acknowledgement/negative-acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts (Tsai, see paragraph 0236], FIG. 30A, a data burst is SS burst; and a data burst is SS burst; and inactivity timer is associated with switch and before switching, a UE may have a BWP inactivity timer and one HARQ entity per serving cell with multiple BWPs, for example, while the BWP inactivity timer is ongoing (e.g., counting down), if there is a retransmission (NACK), the UE may respond in a number of ways. For example, the UE may sets the BWP inactivity timer according to the retransmission, and alternatively, the UE may hold the BWP inactivity timer for the retransmission). 

Regarding claim 10: Tsai discloses the  method of claim 1, further comprising: transmitting, by the UE to the BS in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts (Tsai, see paragraph [0238], a data burst is SS burst; and a dynamic DL/UL HARQ A/N timing parameters are K, and N; the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 

Regarding claim 11: Tsai discloses the method of claim 10, further comprising: receiving, by the UE from the BS in the second BWP, a request for the ACK/NACK, wherein the transmitting is based on the request (20200314948, see paragraph [0166], a PUCCH resource for HARQ process A/N feedback and CSI report upon request when configured for this purpose, i.e., the feedback is stored instead of sent to the BS, and the BS upon need can get the feedback for a specified event upon request). 

Regarding claim 13. A method of wireless communication, comprising: communicating, by a user equipment (UE) with a base station (BS) in a first bandwidth part (BWP), one or more data bursts(Tsai, see paragraph [0170], FIG. 8, a data burst is SS burst; and  a gNB or a Cell/TRP, configures a UE with at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set (note: data burst is SS burst set or SS burst information) within UE's bandwidth (BW), and these SS burst information can be configured via system information (SI); in FIG. 8, there are 2 BWPs setup as examples, where BWP #1 may be treated as the default BWP because there is a SS burst set associated with it, and switching to the second BWP requires SS burst to the second BWP be configured); switching, by the UE, autonomously from the first BWP to a second BWP different from the first BWP after communicating the one or more data bursts (Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) of carrier aggregation and each default BWP may contain a SS burst set information within UE's BW; for each secondary CC a gNB may configure a default BWP, for example, in FIG. 36, CC #1 and CC #2 are using different numerology and each CC is configured with a separate default BWP; and  for a default BWP in each CC, the SS burst information may be configured within the measurement connected duration, and  the SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled; switching is performed as follows: a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated); and communicating, by the UE with the BS, a communication in the second BWP after the switching (Tsai, see paragraph [0254], SS burst (a set of SS blocks) may be configured within the measurement  connected duration  for the default BWP in each CC; and the SS burst information may be configured via system information (SI), and a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and for configuration of BWP in aggregation set up see paragraph[0255], for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access).

However, Tsai does not explicitly teach communicating, by the UE with the BS, in the second BWP, an acknowledgement/negative-acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts. However, Lee in the same or similar field of endeavor teaches communicating, by the UE with the BS, in the second BWP, an acknowledgement/negative-acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts (20190103954, see paragraph [0004], the UE may be able to switch BWPs based on the amount of data to be transferred (e.g., switching to a wide BW when there is a burst of data traffic, or to a narrow BW when the burst tapers down), and see paragraph[0081],   a first BWP may be active by default and a second BWP may be inactive by default, and the base station may activate the second BWP through  transmitting a DCI to the UE  that indicates the second BWP is to be activated and see paragraph [0085],  the ACK/NACK resource may be determined based on an indication of an ACK/NACK resource within the DCI (e.g., an identification of an uplink resource that may be used to transmit an acknowledgment of receipt of the DC). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Tsai’s system/method because it would allow multiple component carrier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient techniques for signaling activation of BWPs (Lee; [0005]).

Regarding claim 14: Tsai discloses the  method of claim 13, wherein the switching includes: delaying, by the UE, the switching by a delay time period after communicating a last data burst of the one or more data bursts (Tsai, see paragraph 0236], FIG. 30A, a data burst is SS burst; and before switching, a UE may have a BWP inactivity timer and one HARQ entity per serving cell with multiple BWPs, for example, while the BWP inactivity timer is ongoing (e.g., counting down), if there is a retransmission (NACK) or ACK to send, the UE may respond in a number of ways, for example, the UE may sets the BWP inactivity timer according to the retransmission, or the UE may hold the BWP inactivity timer for the retransmission).  

Regarding claim 15: Tsai discloses the  method of claim 14, further comprising: receiving, by the UE from the BS, a configuration indicating the delay time period (Tsai, see paragraph [0236], FIG. 30A, timing for HARQ RTT and retransmission timer; a UE may have a BWP inactivity timer and one HARQ entity per serving cell with multiple BWPs, for example, and while the BWP inactivity timer is ongoing (e.g., counting down), if there is a retransmission (NACK), the UE may respond in a number of ways, for example, the UE may sets the BWP inactivity timer according to the retransmission, or the UE may hold the BWP inactivity timer for the retransmission).  

Regarding claim 16: Tsai discloses the  method of claim 13, wherein: the communicating the one or more data bursts includes: receiving, by the UE from the BS, information associated with a number of remaining data bursts scheduled for the UE; and the switching is further based on the received information associated with the number of remaining data bursts(Tsai, see paragraph [0254], a data burst is SS burst; and during switching a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated and the choice in the bit map is from the scheduled  BWP for the UE. Note: applicant has to be clear on the data burst, because applicant is using the data burst as a payload and as SS burst set or control message, where the control message is configured with default BWP to use as information during switching, and remaining data bursts as a payload is just packet and both payload and control message have different format and different way of transportation).  
.  
Regarding claim 17: Tsai discloses the method of claim 13, wherein the communicating the one or more data bursts includes: transmitting, by the UE to the BS, the one or more data bursts (Tsai, see paragraph [0169], for an uplink communication, allocation of UL BWP may be independently configured via the UL grant, and a BWP configuration, example for, there are two UL BWPs configured via an UL grant. The first UL BWP #1 starts with the m-th PRB and the second UL BWP #2 starts with the n-th PRB, and UL BWP is used to carry information to the base station).  

Regarding claim 18: Tsai discloses the  method of claim 17, wherein the communicating the one or more data bursts further includes: retransmitting, by the UE to the BS, a first data burst of the one or more data bursts(Tsai, see paragraph [0238], a data burst is SS burst; and the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 

Regarding claim 19: Tsai discloses the  method of claim 13, wherein the switching is further based on a determination that there is no remaining transmission scheduled for the UE in the first BWP(Tsai, see paragraph 0236], FIG. 30A, inactivity timer is associated with switching and before switching, the UE has to take care of all activities, for example, a UE may have a BWP inactivity timer and one HARQ entity per serving cell with multiple BWPs, for example, while the BWP inactivity timer is ongoing (e.g., counting down), if there is a retransmission (NACK), the UE may respond in a number of ways, for example, the UE may sets the BWP inactivity timer according to the retransmission, or the UE may hold the BWP inactivity timer for the retransmission). 

Regarding claim 20. A use equipment (UE) comprising: a transceiver configured to: receive, from a base station (BS) in a first bandwidth part (BWP), one or more data bursts and BWP switching information(Tsai, see paragraph [0170], FIG. 8, a data burst is SS burst; and  a gNB or a Cell/TRP, configures a UE with at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set (note: data burst is SS burst set or SS burst information) within UE's bandwidth (BW), and these SS burst information can be configured via system information (SI); in FIG. 8, there are 2 BWPs setup as examples, where BWP #1 may be treated as the default BWP because there is a SS burst set associated with it, and switching to the second BWP requires SS burst to the second BWP be configured); switch the transceiver from communication in the first BWP to communication in a second BWP based on the BWP switching information after the one or more data bursts are received (Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) of carrier aggregation and each default BWP may contain a SS burst set information within UE's BW; for each secondary CC a gNB may configure a default BWP, for example, in FIG. 36, CC #1 and CC #2 are using different numerology and each CC is configured with a separate default BWP; and  for a default BWP in each CC, the SS burst information may be configured within the measurement connected duration, and  the SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled; switching is performed as follows: a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated); and communicate, with the BS, a communication signal in the second BWP after the switching(Tsai, see paragraph [0254], SS burst (a set of SS blocks) may be configured within the measurement  connected duration  for the default BWP in each CC; and the SS burst information may be configured via system information (SI), and a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and for configuration of BWP in aggregation set up see paragraph[0255], for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access).
  
However, Tsai does not explicitly teach transmit, by the UE to the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts. However, Lee in the same or similar field of endeavor teaches transmit, by the UE to the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts (20190103954, see paragraph [0004], the UE may be able to switch BWPs based on the amount of data to be transferred (e.g., switching to a wide BW when there is a burst of data traffic, or to a narrow BW when the burst tapers down), and see paragraph[0081],   a first BWP may be active by default and a second BWP may be inactive by default, and the base station may activate the second BWP through  transmitting a DCI to the UE  that indicates the second BWP is to be activated and see paragraph [0085],  the ACK/NACK resource may be determined based on an indication of an ACK/NACK resource within the DCI (e.g., an identification of an uplink resource that may be used to transmit an acknowledgment of receipt of the DC).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Tsai’s system/method because it would allow multiple component carrier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient techniques for signaling activation of BWPs (Lee; [0005]).

Regarding claim 21: Tsai discloses the  UE of claim 20, wherein the transceiver configured to receive the one or more data bursts and the BWP switching information is further configured to: receive, from the BS, a scheduling grant for a first data burst of the one or more data bursts(Tsai, see paragraph[0255], a data burst is SS burst; and a default BWP is associated with SS burst information,  for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access; in CA, if BWP #1 is for CC #1 as the default BWP, then the UE may respond in a number of ways; and if PDCCH is jointly scheduled for CA, there may be a single PDCCH co-scheduled for CC #1 and CC #2, and in this case then UE may use the primary default BWP, which is BWP #1 as the default BWP, when there may not be a default BWP setup for CC #2; and if numerology of CC #1 and CC #2 are same, UE can use BWP #1 as the default for both CC #1 and CC #2, otherwise, CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP; and if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from CC #1 and CC #2, then CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP), wherein at least one of the scheduling grant or the first data burst includes the BWP switching information (Tsai, see paragraph [0253-0254], FIG. 36, a data burst is SS burst; and for configuring switching information contained within SS burst information, a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated).  

Regarding claim 22: Tsai discloses the  UE of claim 21, wherein: the transceiver configured to receive the one or more data bursts and the BWP switching information is further configured to: receive, from the BS, the first data burst including the BWP switching information and timing information associated with the BWP switching information(Tsai, see paragraph [0229-0230], a data burst is SS burst; and a BWP inactivity timer may be configured and signaled to a UE, for example, a bwp-inactivityTimer may specify the number of consecutive slot(s) during which the UE is active after successfully decoding a PDCCH indicating a new transmission or retransmission either on UL or DL, and  this timer may be restarted/reset upon receiving a UL grant on DL scheduling PDCCH; upon expiration of this timer, the UE can switch to the default BWP; the BWP inactivity timer is configured by RRC message for a serving cell, e.g., Primary Cell (PCell) or Primary SCell (PSCell)); and the transceiver configured to switch from the communication in the first BWP to the communication in the second BWP is further configured to: switch from the communication in the first BWP to the communication in the second BWP based on a comparison between the timing information associated with the BWP switching information and timing information associated with the first data burst(Tsai, see paragraph [0254], a data burst is SS burst; and SS burst (a set of SS blocks) can be configured within the measurement duration (connected mode only) for the default BWP in each CC, and thee SS burst information may be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled, the DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and third BWP may be a default BWP  and in this case its SS burst is the first indicator, otherwise, if the BWP one of those BWP not configured as default BWP, it has to be activated and configured with default SS burst).  
 
Regarding claim 23: Tsai discloses the  UE of claim 20, wherein the transceiver configured to receive the one or more data bursts and the BWP switching information is further configured to: receive, from the BS, the BWP switching information indicating information associated with a number of remaining data bursts scheduled for the UE (Tsai, see paragraph [0254], a data burst is SS burst; and during switching a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated and the choice in the bit map is from the scheduled  BWP for the UE. Note: applicant has to be clear on the data burst, because applicant is using the data burst as a payload and as SS burst set or control message, where the control message is configured with default BWP to use as information during switching, and remaining data bursts as a payload is just packet and both payload and control message have different format and different way of transportation).

Regarding claim 24: Tsai discloses the  UE of claim 20, wherein the transceiver is further configured to: transmit, to the BS in the first BWP before the switching, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts(Tsai, see paragraph [0238], a data burst is SS burst; and a dynamic DL/UL HARQ A/N timing parameters are K, and N; the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 
 
Regarding claim 25: Tsai discloses the  UE of claim 20, wherein the transceiver is further configured to: transmit, to the BS in the second BWP, an acknowledgement/ negative-acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts received in the first BWP (Tsai, see paragraph [0238], a data burst is SS burst; and given that switching is already done and uplink communication  is through the second BWP, and a dynamic DL/UL HARQ A/N timing parameters are K, and N; the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 

Regarding claim 26. A user equipment (UE) comprising: a transceiver configured to: communicate, with a base station (BS) in a first bandwidth part (BWP), one or more data bursts(Tsai, see paragraph [0170], FIG. 8,  a data burst is SS burst; and a gNB or a Cell/TRP, configures a UE with at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set (note: data burst is SS burst set or SS burst information) within UE's bandwidth (BW), and these SS burst information can be configured via system information (SI); in FIG. 8, there are 2 BWPs setup as examples, where BWP #1 may be treated as the default BWP because there is a SS burst set associated with it, and switching to the second BWP requires SS burst to the second BWP be configured); switch the transceiver from communication in the first BWP to a second BWP different from the first BWP autonomously after communicating the one or more data bursts(Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) of carrier aggregation and each default BWP may contain a SS burst set information within UE's BW; for each secondary CC a gNB may configure a default BWP, for example, in FIG. 36, CC #1 and CC #2 are using different numerology and each CC is configured with a separate default BWP; and  for a default BWP in each CC, the SS burst information may be configured within the measurement connected duration, and  the SS burst information can be configured via system information (SI); if a CC is disabled, then the corresponding configured default BWP is disabled; switching is performed as follows: a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated); and communicate, with the BS, a communication signal in the second BWP after the switching(Tsai, see paragraph [0254], SS burst (a set of SS blocks) may be configured within the measurement  connected duration  for the default BWP in each CC; and the SS burst information may be configured via system information (SI), and a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and third BWP is activated, and for configuration of BWP in aggregation set up see paragraph[0255], for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access).
  
However, Tsai does not explicitly teach communicate, with the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts. However, Lee in the same or similar field of endeavor teaches communicate, with the BS, in the second BWP, an acknowledgement/negative- acknowledgement (ACK/NACK) for a last data burst of the one or more data bursts (20190103954, see paragraph [0004], the UE may be able to switch BWPs based on the amount of data to be transferred (e.g., switching to a wide BW when there is a burst of data traffic, or to a narrow BW when the burst tapers down), and see paragraph[0081],   a first BWP may be active by default and a second BWP may be inactive by default, and the base station may activate the second BWP through  transmitting a DCI to the UE  that indicates the second BWP is to be activated and see paragraph [0085],  the ACK/NACK resource may be determined based on an indication of an ACK/NACK resource within the DCI (e.g., an identification of an uplink resource that may be used to transmit an acknowledgment of receipt of the DC). It would have been obvious for one having ordinary level of skill in the art before Lee; [0005]).

Regarding claim 27: Tsai discloses the  UE of claim 26, further comprising: a processor configured to delay the switching by a delay time period after communicating a last data burst of the one or more data bursts(Tsai, see paragraph [0238], a data burst is SS burst; and given that switching is already done and uplink communication  is through the second BWP, and a dynamic DL/UL HARQ A/N timing parameters are K, and N; the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 

Regarding claim 28: Tsai discloses the  UE of claim 26, wherein: the transceiver configured to communicate the one or more data bursts is further configured to: receive, from the BS, information associated with a number of remaining data bursts scheduled for the UE; and the transceiver configured to switch from the communication in the first BWP to the communication in the second BWP is further configured to: switch from the Tsai, see paragraph [0254], a data burst is SS burst; and during switching a DCI carrier indicator (CIF) and the BWP bit map can be used for indicating which BWP is activated at which CC in the SS burst; for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0010 indicate 2nd CC and second BWP is activated and the choice in the bit map is from the scheduled  BWP for the UE. Note: applicant has to be clear on the data burst, because applicant is using the data burst as a payload and as SS burst set or control message, where the control message is configured with default BWP to use as information during switching, and remaining data bursts as a payload is just packet and both payload and control message have different format and different way of transportation).
  
Regarding claim 29: Tsai discloses the  UE of claim 26, wherein the transceiver configured to communicate the one or more data bursts is further configured to: transmit, to the BS, the one or more data bursts; and retransmit, to the BS, a first data burst of the one or more data bursts(Tsai, see paragraph [0238], a data burst is SS burst; and a dynamic DL/UL HARQ A/N timing parameters are K, and N; the DL/UL data reception in slot N and acknowledgment in slot +K; for NACK, a retransmission timer value can be dynamically signaled via a DCI HARQ message, and  the retransmission timer value can be set as 2N, e.g., minimum HARQ round trip time (RTT), or the retransmission timer value can be setup as maximum number of retransmission times HARQ RTT). 
  
Regarding claim 30: Tsai discloses the  UE of claim 26, wherein the transceiver configured to switch from the communication in the first BWP to the communication in the second BWP is further configured to: switch from the communication in the first BWP to the communication in the second BWP based on a determination that there is no remaining transmission scheduled for the UE in the first BWP(Tsai, see paragraph[0255],a default BWP is associated with SS burst information,  for a primary serving cell if there is no configured default BWP then the initial (active) BWP can be used as the default BWP, where the initial (active) BWP mean the BWP that UE perform the initial access; in CA, if BWP #1 is for CC #1 as the default BWP, then the UE may respond in a number of ways; and if PDCCH is jointly scheduled for CA, there may be a single PDCCH co-scheduled for CC #1 and CC #2, and in this case then UE may use the primary default BWP, which is BWP #1 as the default BWP, when there may not be a default BWP setup for CC #2; and if numerology of CC #1 and CC #2 are same, UE can use BWP #1 as the default for both CC #1 and CC #2, otherwise, CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP; and if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from CC #1 and CC #2, then CC #1 can use BWP #1 as the default BWP and CC #2 can use BWP #2 as the default BWP). 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210076445 to Tsai  in view of US. Pub. 20190103954 to Lee  and the combination of Tsai and Lee is further combined  with US. Pub. 20200314816 to Yi (hereinafter “Yi”).  

Regarding claim 12: Tsai discloses receiving by a user equipment (UE) from a base station (BS) in a first bandwidth part (BWP). However, Tsai does not explicitly teach Tsai discloses the method of claim 1, wherein the receiving includes: receiving, by the UE from the BS, a power state switching command including the BWP switching information. However, Yi in the same or similar field of endeavor teaches Tsai discloses the  method of claim 1, wherein the receiving includes: receiving, by the UE from the BS, a power state switching command including the BWP switching information (Yi, see paragraph [0456], FIG. 31, a wireless device may receive a DCI comprising a bandwidth part (BWP) index and a power state index jointly; the wireless device may receive a first DCI comprising the first command indicating a BWP switching without changing a power state). In view of the above, having the method of Tsai and then given the well-established teaching of Lee, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Yi within the system of Tsai because it would allow usage of wireless network with minimal delay. Furthermore, both references deal with same field of endeavor, thus modification of Tsai by Lee as .
. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476